                                 Case 4:09-cv-05718-SBA Document 156-14 Filed 07/30/21 Page 1 of 2



                            1 IRELL & MANELLA LLP
                              Jason G. Sheasby (CA SBN 205455)
                            2 jsheasby@irell.com
                              Andrew J. Strabone (CA SBN 301659)
                            3
                              astrabone@irell.com
                            4 1800 Avenue of the Stars, Suite 900
                              Los Angeles, California 90067
                            5 Telephone: (310) 277-1010
                              Facsimile: (310) 203-7199
                            6
                              Attorneys for Plaintiff Netlist, Inc.
                            7

                            8
                                                        UNITED STATES DISTRICT COURT
                            9
                                                      NORTHERN DISTRICT OF CALIFORNIA
                         10                                  OAKLAND DIVISION

                         11
                                 NETLIST, INC.,                       )     Case No. 4:09-cv-05718-SBA
                         12                                           )
                                                   Plaintiff,         )
                         13                                           )     [PROPOSED] ORDER GRANTING
                                       v.                             )     PLAINTIFF NETLIST’S MOTION FOR
                         14                                           )     PARTIAL SUMMARY JUDGMENT ON
                                 GOOGLE LLC,                          )     GOOGLE’S INTERVENING RIGHTS
                         15                                           )     DEFENSE FOR CLAIM 16
                                                   Defendant.         )
                         16                                           )     Date: November 10, 2021
                         17                                                 Time: 2:00 PM
                         18                                                 Location: Oakland Courthouse
                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
                                                                                    [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION
 Professional Corporations                                                                        FOR PARTIAL SUMMARY JUDGMENT
                                                                      -1-                                CASE NO. 4:09-CV-05718-SBA
                                 Case 4:09-cv-05718-SBA Document 156-14 Filed 07/30/21 Page 2 of 2



                            1                                        [PROPOSED] ORDER

                            2          Plaintiff Netlist, Inc. (“Netlist”) brought before this Court the Motion for Partial Summary
                            3 Judgment on Google’s Intervening Rights Defense for Claim 16 of U.S. Patent No. 7,619,912 (the

                            4 “Partial Summary Judgment Motion” and the “’912 Patent”). Having considered the motion,

                            5 authorities cited in the motion, supporting documents and evidence, any opposition and opposing

                            6 arguments, the reply brief, and oral arguments, this Court hereby finds that Netlist’s Partial

                            7 Summary Judgment Motion is GRANTED in full.

                            8          Summary judgment is proper in this case because there is no genuine issue of material fact
                            9 and as a matter of law, Google is not entitled to intervening rights as to claim 16 of the ’912 Patent.

                         10 Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). As set forth in Netlist’s

                         11 Partial Summary Judgment Motion, claim 16 is not “amended” or “new” within the meaning of pre-

                         12 AIA 35 U.S.C. § 316(b), and thus intervening rights do not apply to claim 16. Marine Polymer

                         13 Techs., Inc. v. HemCon, Inc., 672 F.3d 1350, 1363–65 (Fed. Cir. 2012) (en banc). In any event,

                         14 reexamined claim 16 is “substantially identical” to the original claim. 35 U.S.C. § 252; Seattle Box

                         15 Co. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 827-28 (Fed. Cir. 1984). Under settled Federal

                         16 Circuit law, rewriting a dependent claim into independent form cannot result in a substantive change

                         17 of scope for the purposes of § 252. See Bloom Eng’g Co. v. N. Am. Mfg. Co., 129 F.3d 1247, 1250

                         18 (Fed. Cir. 1997). Therefore, neither absolute nor equitable intervening rights apply to claim 16.

                         19            Accordingly, as a matter of law, Google is not entitled to intervening rights under 35 U.S.C.
                         20 §§ 252, pre-AIA 316(b) with respect to claim 16. Netlist’s Partial Summary Judgment Motion is

                         21 hereby GRANTED in full.

                         22            IT IS SO ORDERED.
                         23

                         24

                         25 Dated: ___________, 2021                         __________________________________________
                         26                                                        Honorable Saundra Brown Armstrong
                                                                                      United States District Judge
                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
                                                                                              [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION
 Professional Corporations                                                                                  FOR PARTIAL SUMMARY JUDGMENT
                                                                                -2-                                CASE NO. 4:09-CV-05718-SBA
